Citation Nr: 0019358	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for bursitis of 
the right and left ankles.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple hernias.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for bilateral 
knee disability, whether new and material evidence has been 
submitted to reopen a claim for service connection for 
multiple hernias, and whether new and material evidence has 
been submitted to reopen a claim for service connection for 
bilateral foot disability, will be addressed in the remand 
following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bursitis of the right and left ankles is 
manifested by subjective complaints of pain during damp 
weather.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bursitis of the right and left ankles have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5019 and 5270 
- 5274 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  In this regard, the Board notes that while some 
VA and private post-service treatment records appear to be 
missing from the veteran's claims file (see Remand), these 
records are not dated within the time period relevant to the 
veteran's claim for a compensable evaluation for bursitis of 
the right and left ankles.  Accordingly, the Board finds that 
the record on appeal is complete as regards this issue.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Under the Rating Schedule, bursitis is evaluated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  Diagnostic Code 5019.  A 10 percent evaluation is 
warranted for moderate limited motion of the ankle, ankylosis 
of the subastragalar or tarsal joint in good weight-bearing 
position, or malunion of the os calcis or astragalus 
resulting in moderate deformity.  Diagnostic Codes 5271 - 
5273.  A 20 percent evaluation is warranted by ankylosis of 
the ankle in plantar flexion, less than 30 degrees, or for an 
astragalectomy.  Diagnostic Codes 5270 and 5274.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for "residuals bursitis, chronic 
internal malleoli, bilateral, with post-operative scar, 
left."  The evaluation was noncompensable, effective October 
1945.  This evaluation remains in effect.  The veteran's 
reopened increased rating claim was received on November 17, 
1997.

Relevant evidence dated during the appeal period includes the 
report of a March 1998 VA examination, during which the 
veteran stated that he had knee pain only.  He stated that he 
had no pain in either foot.  The diagnosis was both feet 
clinically within normal limits.  

According to the report of a May 1998 VA examination, the 
veteran reported that his ankles had been continuously 
symptomatic from a 1945 ankle surgery to the present time, 
but the symptoms had been stable and non-progressive.  The 
veteran's only complaint at the present time was of a mild 
aching pain that was present only in damp weather.  It was 
reportedly exacerbated by weight-bearing of any kind, but 
would be relieved quickly with rest in damp weather.  When 
the weather was not damp, the veteran was reportedly 
asymptomatic.  Range of motion in the ankles appeared okay.  
On physical examination the veteran's ankle range of motion 
appeared normal bilaterally.  In terms of gait and station, 
the examiner stated the veteran walked with a moderately 
pronounced limp, tending to favor his left leg, due to his 
knee problem rather than his ankle.  The pertinent diagnosis 
was chronic bilateral ankle strain.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for bursitis of 
the right and left ankles.  The veteran has failed to submit 
any medical records demonstrating that his bursitis of the 
ankles has required outpatient treatment.  On recent VA 
examinations, the veteran's ankles were asymptomatic and had 
normal range of motion.  

The Board recognizes the veteran's credible complaints of 
pain during damp weather.  However, the clinical evidence of 
record simply does not support a finding that the veteran's 
bursitis of the right and left ankle results in pain on use, 
weakness, or functional impairment that is comparable to 
moderate limitation of the ankle, or any other rating 
criteria warranting a compensable evaluation.  Diagnostic 
Codes 5270 - 5274.  Again, the veteran has failed to submit 
any outpatient treatment records providing objective 
demonstration of ankle pain during damp weather.  It has been 
noted that any complaints of pain felt during damp weather 
were quickly relieved by rest, and that the veteran's limp 
was due to non-service-connected disability of the knees.  As 
a result, the Board concludes that the veteran's bursitis of 
the right and left ankles is correctly evaluated as 
noncompensable, and a higher evaluation under sections 4.40, 
4.45 or 4.59 for complaints of pain is not warranted.  See 
DeLuca, 8 Vet. App. at 202.

The Board notes that the rating on appeal denied entitlement 
to additional compensation under 38 C.F.R. § 3.321(b)(1999).  
The Board finds no evidence of any exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria.  Moreover, 
the veteran has not shown that his bursitis of the right and 
left ankles has required hospitalization, or resulted in 
economic harm beyond the degree of disability anticipated at 
the current evaluation.  Hence, the preponderance of the 
evidence is against a finding that this service-connected 
disability is exceptional in nature or causes a marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  As there is no objective evidence showing that 
this service-connected disability has a substantial impact on 
the veteran's occupational abilities that is not otherwise 
accounted for by application of the rating schedule, an 
extraschedular evaluation is not for application.


ORDER

A compensable evaluation for bursitis of the right and left 
ankles is denied.


REMAND

A preliminary review of the record reveals that in 
correspondence received from the veteran in November 1997, he 
reported having received VA treatment for hernias, the knees 
and the feet at the Lakeside VA Medical Center (VAMC) from 
1989 to 1990, and at the Hines VAMC from 1989 to 1992.  
However, the claims file does not contain any VA medical 
records dated prior to April 1991.  In addition, notation on 
a March 1998 VA examination report indicates that the veteran 
had records at the West Side VAMC from 1989-1990, to be used 
as evidence per the veteran's request.  While it is unclear 
whether the veteran brought these records for review during 
the examination, it does appear that these records are not in 
the claims file.  

In addition, in correspondence apparently submitted at the 
March 1998 VA examination, the veteran asserted that he had 
submitted records of post-service treatment at the Crown 
Point Clinic.  However, the veteran's claims file does not 
contain such records.  As the RO has twice requested, 
unsuccessfully, that the Crown Point Clinic submit relevant 
records, the veteran should be requested to re-submit any 
such records of treatment.

In the same correspondence, the veteran asserted that he 
underwent an evaluation of the legs at the West Side VAMC in 
1945 at the request of the Army.  Although the claims file 
contains the veteran's service medical records, it does not 
include any such examination report.

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take appropriate action 
to obtain copies of all reports of VA 
clinical treatment of the veteran at the 
West Side, Lakeside and Hines VAMCs, 
dated prior to April 1991, as well as the 
report of a VA examination conducted at 
the West Side VAMC in 1945, which have 
not been previously secured.  All 
attempts to obtain such records, along 
with the positive and negative results, 
should be clearly documented in the 
claims file.  

2.  The veteran should be requested to 
re-submit any records of treatment at the 
Crown Point Clinic in his possession. 

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issues of entitlement to 
service connection for bilateral knee 
disability, whether new and material 
evidence has been submitted to reopen a 
claim for service connection for multiple 
hernias, and whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
bilateral foot disability.

The purpose of the REMAND is to obtain additional 
development, and to afford the veteran every due process 
consideration.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 


